Citation Nr: 1029516	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for asthmatic 
bronchitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating or tinnitus, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for hepatitis C with 
fatigue, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for low back condition 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for residuals of 
dislocation of left shoulder, currently evaluated 10 percent 
disabling. 

6.  Entitlement to an a compensable rating for myofascial pain 
syndrome of dorsal spine. 

7.  Entitlement to a compensable rating for frostbite of the 
hands, ears, face and feet.  

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.O.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to December 
1994.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in March 2006, a statement of the 
case was issued in June 2006, and a substantive appeal was 
received in August 2006.  Informal conferences in March 2008 at 
the RO were held in lieu of a formal hearing.  A Board hearing at 
the local RO was held in June 2010.  

By rating decision in October 2009, the RO increased the 
disability rating for hepatitis C with fatigue to 10 percent, 
effective May 5, 2004.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that condition.  
AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

The Board observes that the Veteran's anxiety and depression had 
previously been considered in his evaluation for hepatitis.  
However, in a June 2006 rating decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD), with 
cognitive disorder, and major depression, recurrent, without 
psychotic features.  The RO noted that it had now combined the 
Veteran's anxiety and depression with his PTSD.  The Veteran did 
not initiate an appeal from this  determination.  Accordingly, 
this matter is not in appellate status.  

Further, as discussed further in the body of this decision, in a 
June 2010 statement, the Veteran purported to withdraw his appeal 
of certain issues.  One of the issues he indicated that he was 
withdrawing was entitlement to service connection for 
fibromyalgia.  Nevertheless, this issue was not currently on 
appeal and, in turn, the Board does not have jurisdiction over 
this matter.  
 
The issues of entitlement to service connection for 
hearing loss and traumatic brain injury have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of increased ratings for hepatitis C, low back 
disability, left shoulder disability, dorsal spine disability and 
residuals of frostbite as well as entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In a June 2010 statement to the Board, the Veteran indicated that 
he no longer wished to pursue an appeal on the issues of 
entitlement to increased evaluations for his service-connected 
asthmatic bronchitis and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issues of entitlement to increased 
evaluations for his service-connected asthmatic bronchitis and 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  The Veteran, in a written statement submitted to the 
Board in June 2010, withdrew his appeal as to the issues of 
entitlement to increased evaluations for his service-connected 
asthmatic bronchitis and tinnitus.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
of these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues and they are 
dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to increased 
evaluations for service-connected asthmatic bronchitis and 
tinnitus is dismissed.


REMAND

With respect to the remaining issues, additional VA treatment 
records were associated with the claims file in June 2010.  The 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) 
contemplates that all evidence will first be reviewed at the RO 
so as not to deprive the claimant of an opportunity to prevail 
with his claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  When the agency of original jurisdiction receives 
evidence relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of the 
case or a supplemental statement of the case, it must prepare a 
supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  In the instant case, this evidence had not 
been reviewed by the RO.  Accordingly, these issues must be 
returned to the RO for review of the additional medical evidence.   

With respect to the issue of entitlement to TDIU, the Court has 
held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if the disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   
In light of the Court's decision in Rice, and given that there is 
evidence of unemployability and that the Veteran meets the 
schedular criteria for TDIU, the Board directs the RO to proceed 
with the appropriate development of this issue.   

Further, in his hearing testimony, the Veteran indicated that he 
had received continuing treatment for his disabilities at the 
Pain Rx Medical Clinic.  However, these treatment records have 
not been associated with the claims file.  As these records are 
pertinent to the issues on appeal, the RO should take necessary 
steps to obtain such records.  

Moreover, the Veteran has also stated that he has received 
continuing treatment from the VA.  In June 2010, the Veteran 
submitted treatment records from a June 11, 2010 appointment.  
However, prior to this submission, the most recent treatment 
records in the claims file were from October 2009.  As VA medical 
records are constructively of record and must be obtained, the RO 
should obtain VA treatment records from October 2009 to June 11, 
2010 and from June 12, 2010 to the present.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Lastly, the Veteran indicated in his hearing testimony that his 
disabilities were more severe than documented as the recent VA 
examination in April 2009.  While a new examination is not 
required simply because of the time which has passed since the 
last examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is evidence of an increase 
in severity since the last examination.  VAOPGCPREC 11-95 (1995).  
Thus, in light of the need to remand for other matters and based 
on the Veteran's hearing testimony, the Board finds that  a new 
VA examination is necessary to determine the current severity of 
the Veteran's service-connected hepatitis C, low back disability, 
left shoulder disability, dorsal spine disability and residuals 
of frostbite as well as whether TDIU is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Appropriate action should be taken to 
obtain copies of all VA treatment records 
from October 2009 to June 11, 2010 and from 
June 12, 2010 to the present. 

2.  Appropriate action should be taken to 
request copies of all medical records from 
Pain Rx Medical Clinic.  If these records 
are unavailable, it should be noted in the 
claims file. 

3.  The Veteran should be scheduled for an 
appropriate  VA examination to determine 
the current severity of his service-
connected hepatitis C, low back disability, 
left shoulder disability, dorsal spine 
disability and residuals of frostbite.  The 
claims folder should be made available to 
the examiner for review.  

With respect to the spine and left shoulder 
disabilities, the examiner should conduct 
range of motion testing and, to the extent 
possible, should indicate (in degrees) the 
point at which pain is elicited on range of 
motion testing.  The examiner should also 
offer an opinion as to the extent, if any, 
of additional functional loss due to 
incoordination, weakness and fatigue, 
including during flare-ups.  

With respect to hepatitis C and residuals 
of frostbite, the examiner should fully 
address the severity of the Veteran's 
symptoms to allow for rating under the 
appropriate criteria. 

Further, the examiner should also offer an 
opinion on the effect of the Veteran's 
service-connected disabilities on his 
ability to obtain and retain substantially 
gainful employment.  

4.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record to specifically include all evidence 
received since the October 2009 
supplemental statement of the case and 
determine if the benefits sought on appeal 
should be allowed.  If the benefits sought 
on appeal are not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


